

 SCON 23 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the Filipino Veterans of World War II.
U.S. Senate
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. CON. RES. 23IN THE SENATE OF THE UNITED STATESSeptember 12, 2017Agreed toCONCURRENT RESOLUTIONAuthorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present
			 the Congressional Gold Medal to the Filipino Veterans of World War II.1.Use of emancipation hall for ceremony to present the Congressional Gold Medal to the Filipino
 Veterans of World War II(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on October 25, 2017 for a ceremony to present the Congressional Gold Medal collectively to the Filipino Veterans of World War II in recognition of their dedicated military service.(b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.Secretary of the SenateClerk of the House of Representatives